Citation Nr: 0535127	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed as 
residuals of a right shoulder injury, due to treatment 
provided by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the VA Regional Office (RO) in Los Angeles, California, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent physical therapy at a VA medical 
facility in July 1997.

3.  The veteran is currently diagnosed as having post-
operative residuals of a defective right rotator cuff as a 
direct result of careless treatment performed at a VA medical 
facility or due to an event which was not reasonably 
foreseeable upon undertaking physical therapy at a VA 
facility.


CONCLUSION OF LAW

Residuals of a right shoulder injury were incurred as a 
result of VA treatment.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) were examined and the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran asserts that he was injured by carelessness on 
the part of a physical therapist during physical therapy at a 
VA medical facility in July 1997 when he was rehabilitating 
his surgically repaired right rotator cuff.  Treatment 
records show that the veteran underwent physical therapy at a 
VA facility in July 1997.  In March 2002, the orthopedic 
surgeon who performed surgery on the veteran's right shoulder 
in both June 1997 and again in August 1997 advised VA that an 
incident occurred during the course of physical therapy at a 
VA facility that resulted in the re-rupture of the right 
rotator cuff and caused the need for the additional surgery.  
The surgeon also reported that the veteran was very 
cooperative and responsible in terms of his care and follow-
up treatment.

For claims for compensation under 38 U.S.C.A. § 1151 filed on 
or after October 1, 1997, such as this claim, the claimant 
must show that the VA treatment in question resulted in 
additional disability (or death) and that the proximate cause 
of the disability (or death) was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability (or death) was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The medical evidence shows that the veteran underwent 
surgical intervention in June 1997, participated in physical 
therapy in July 1997, and required additional surgery in 
August 1997 due to a defective rotator cuff, all at a VA 
medical facility.  The opinion of the treating surgeon is 
that an incident during physical therapy caused the 
additional disability of the right shoulder following the 
June 1997 surgery.  The veteran's testimony reflects that a 
VA physical therapist roughly pulled the veteran's right 
shoulder until it popped and that he was advised shortly 
thereafter that he would require another surgery due to 
additional injury.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that based upon the medical opinion of record and the 
credible testimony of the veteran that the veteran has 
additional disability of the right shoulder as a direct 
result of carelessness in VA treatment or that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable upon undertaking physical therapy at a 
VA facility.  Thus, residuals of a right shoulder injury are 
causally related to VA treatment and, as such, compensation 
under 38 U.S.C.A. § 1151 is granted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
right shoulder injury is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


